                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                                  )
                                                           )
                            Plaintiff,                     )
                                                           )
v.                                                         )
                                                           )                  Case No. 15-20016-1-CM
JAY GIANNUKOS,                                             )
                                                           )
                            Defendant.                     )
                                                           )

                                          MEMORANDUM AND ORDER

           Defendant moves the court for a new trial pursuant to Federal Rule of Criminal Procedure

33(b)(1), arguing that the government violated his rights guaranteed under the Fifth and Sixth

Amendments to the U.S. Constitution by withholding Brady evidence and obtaining and listening to

defendant’s attorney-client phone calls. (Doc. 143.) Because defendant’s pre-sentencing motion is

untimely, the court denies the motion. 1

           I.       BACKGROUND

           A grand jury returned a four-count indictment against defendant Jay Giannukos on February

19, 2015. He was detained and held at the then-CCA Leavenworth facility. The court appointed Ms.

Chekasha Ramsey as counsel from the Kansas Federal Defender’s Office, and Ms. Ramsey represented

defendant until September 16, 2015, when she withdrew due to a conflict. The court appointed Mr.

John Jenab as counsel, effective the following day. Defendant eventually proceeded to trial, and on

January 22, 2016, a jury found defendant guilty on all counts.

           Defendant appealed two of his four convictions on the issue of inadequate jury instructions for

illegal possession of firearms. On December 3, 2018, the Tenth Circuit issued its mandate, reversing


1
    Defendant’s attack on his conviction may be properly brought under 28 U.S.C. § 2255 after sentencing.


                                                               -1-
and remanding those two convictions for new trial. (Doc. 109.) Mr. Jenab withdrew due to a conflict,

and the court ultimately appointed Ms. Angela Williams as counsel. (See Docs. 115; 118.)

        In July and August of 2016, after trial in this case, the issues in United States v. Black2 came to

light, raising numerous Sixth Amendment violations for CCA detainees, including defendant. Highly

summarized, prosecutors requested, obtained, and listened to detainees’ attorney-client phone calls.3

At least some of these requests date back to before defendant’s initial detention at CCA Leavenworth

and continue through the entry of jury verdict in his case.4 Defendant, understandably, believes

prosecutors obtained and listened to his own attorney-client communications as well.

        Defendant moved to dismiss the indictment based on the issues raised in Black, further alleging

a failure to provide Brady evidence.5 The court denied the motion. (Doc. 135.) With respect to the

Brady challenge, (1) the government provided the evidence at-issue prior to sentencing, and defendant

now had the evidence for new trial; and (2) defendant made no showing in his motion that the evidence

was relevant to any other counts. With respect to the Black-based challenge, (1) defendant’s claims

would remain available on § 2255 motion; and (2) evidence in Black was not yet available for review,

and the court wished to avoid disturbing those proceedings until Judge Robinson issued final rulings.

        Defendant filed the instant motion for new trial (Doc. 143) based on the same Brady and Black

grounds; the government moved to dismiss the two remanded charges (Doc. 145); and the court

granted the government’s motion on November 5, 2019 (Doc. 146). Defendant’s remaining

convictions are not within the Tenth Circuit’s mandate, and these proceedings are once again at the

sentencing phase.



2
  D. Kan. No. 16-20032-JAR.
3
  Judge Robinson issued Findings of Fact and Conclusions of Law in Black through the Carter proceeding, further ordering
the filing of additional pleadings. United States v. Carter, No. 16-20032-02-JAR (D. Kan. Aug. 13, 2019), Doc. 758.
4
  See id. at 101–06 (discussing data analysis and calls requested by prosecutors).
5
  Defendant alleged that the prosecutor failed to disclose impeachment evidence concerning an incarcerated witness’s
possible suicide attempt.


                                                          -2-
       II.     LEGAL STANDARDS

       On motion by defendant, “the court may vacate any judgment and grant a new trial if the

interest of justice so requires.” Fed. R. Crim. P. 33(a). The time to file a motion for new trial is not

unlimited, and a motion based on newly-discovered evidence must be filed within three years after

either the verdict or finding of guilt. Id. 33(b)(1). The Advisory Committee’s Notes to the 1998

amendments clarify that the 33(b)(1) filing window runs from “the trial court’s verdict or finding of

guilty” rather than the appellate court’s final judgment, and that the window—originally two years—

was extended to compensate for the expected decrease in time.

       III.    DISCUSSION

       The government asks the court to deny defendant’s motion both for untimeliness and, in the

alternative, because defendant has neither alleged nor substantiated any violation of his rights requiring

a new trial. Defendant, on reply, does not address the timeliness of his motion.

       Advisory Committee Notes are not binding, but are highly persuasive authority. See

Introductory Statement by Advisory Committee on Rules of Criminal Procedure, Notes to the Rules of

Criminal Procedure for the District Courts of the United States, 4 F.R.D. 405 (1944) (“The Notes are

not to be regarded as a part of the Rules. They have been prepared without supervision or revision by

the Supreme Court, and are not approved or sponsored by the Court. They have no official sanction

and are intended merely as suggestions and guides.” (emphasis added)). As aptly stated by the Fourth

Circuit, “the Advisory Committee’s Note is not the law; the rule is. . . . [I]f the rule and the note

conflict, the rule must govern.” United States v. Carey, 120 F.3d 509, 512 (4th Cir. 1997).

       Defendant’s timeline relies on the time between his sentencing—or final judgment in a criminal

case—and the government’s Spring 2019 production of “incident reports that were generated by CCA

as a result of the [trial witness’s] suicide attempt[.]” (Doc. 143, at 3 (citing United States v. Varah, 952




                                                    -3-
F.2d 1181, 1183 (10th Cir. 1991)).) The court sentenced defendant on March 21, 2017. (See Docs. 84;

85.) Accordingly, if the Rule 33(b)(1) timeline runs from judgment, defendant’s October 2019 motion

is timely.

        The court may resolve the question of timeliness without deviating from the text of the rule,

though the Advisory Committee’s Notes are helpful for historic context. Prior to the 1998

amendments, the timeline for a Rule 33 motion based on newly-available evidence “c[ould] be made

only before ‘final judgment’ or within two years thereafter. If an appeal [was] pending, the trial court

[could] grant the motion only on remand of the case.” Casias v. United States, 337 F.2d 354, 355–56

(10th Cir. 1964) (applying previous Rule where motion could be made “only before or within two

years after final judgment [or issuance of mandate].” (emphasis added)). Under the previous rule, in

the event of appeal, “the two-year time period for filing a motion for new trial . . . r[an] from the date

of the appellate court’s mandate, not the district court’s entry of judgment.” United States v. Custodio,

141 F.3d 965, 966 (10th Cir. 1998) (applying pre-amendment Rule and citing Casias, 337 F.2d at 356).

        Rule 33(b)(1) now uses a three-year timeline running from “the verdict or finding of guilty.”

Fed. R. Crim. P. 33(b)(1). The Rule no longer refers to final judgment, and the effect of appeal is now

to prevent the granting of any pending motion until remand, rather than to restart the filing timeline.

See id. Defendant’s jury returned its verdict—the operative filing for defendant’s remaining

convictions—on January 22, 2016. Defendant’s motion, filed on October 31, 2019, is more than nine

months past the three-year filing deadline. Accordingly, defendant’s pre-sentencing motion is

untimely, and the court may not yet reach the merits of his claims.

        The court notes, as it did in ruling on defendant’s Motion to Dismiss Indictment, that this

decision does not mean that defendant may not ultimately receive relief on his claims. Defendant’s




                                                    -4-
concerns are serious, and the court may reach these issues in a properly filed post-sentencing motion

for § 2255 relief.

          IT IS THEREFORE ORDERED that Defendant’s Motion for a New Trial (Doc. 143) is

denied.

          Dated this 14th day of February, 2020, at Kansas City, Kansas.


                                                      s/ Carlos Murguia
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                    -5-
